Opinion issued May 19, 2022




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-22-00253-CV
                              NO. 01-22-00254-CV
                            ———————————
                    IN RE TINA THUY TRUONG, Relator



   Original Proceeding on Petitions for Writ of Mandamus and for Writ of
                                 Prohibition


                          MEMORANDUM OPINION

      Relator Tina Thuy Truong filed a petition for writ of mandamus and a petition

for writ of prohibition, asking that we order the trial court to vacate the existing

orders appointing a receiver and to prohibit the trial court from entering further
orders appointing a receiver.1 Relator also filed a supplemental petition, asking that

we order the trial court to dissolve the existing order appointing a receiver, prohibit

the real party in interest, Hoa Hiep Hoang, from seeking a receiver to manage the

affairs and property of relator or nonparties, and prohibit the receiver from taking

further action based on the trial court’s receiver-related orders.

      On May 5, 2022, relator filed unopposed motions to dismiss both petitions.2

We grant the motions and dismiss these petitions. Any pending motions are

dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Landau, Hightower, and Rivas-Molloy.




1
      The underlying case is In the Matter of the Marriage of Tina Thuy Truong and Hoa
      Hiep Hoang, cause number 2020-54609, pending in the 245th District Court of
      Harris County, Texas, the Honorable Tristan Longino presiding.
2
      Although counsel refers to both petitions as petitions for writ of mandamus, the
      petition filed in appellate case number 01-22-00254-CV was a petition for writ of
      prohibition.
                                           2